Citation Nr: 1422824	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-23 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for left knee pre-patella bursitis and chondromalacia.

2.  Entitlement to service connection for left knee arthritis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to April 1983.  He had additional service with a National Guard unit.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

On June 22, 2010, the Veteran appeared and testified at a hearing before the undersigned Veteran's Law Judge, sitting at the RO.  A transcript of that hearing is of record.

In September 2010, the Board remanded the Veteran's appeal for further development.  After completion of the requested actions, the agency of original jurisdiction (AOJ) readjudicated the matters via a December 2011 Supplemental Statement of the Case and, upon denial of the Veteran's, returned the case to the Board for further appellate review.

The Board notes that the United States Court of Appeals for Veteran Claims (Court) held in Clemons v. Shinseki that an initial claim for a particular mental condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim." 23 Vet. App. 1 (2009).  A review of the record reveals the presence of several psychiatric diagnoses.  As such, although the Veteran specifically claimed service connection for posttraumatic stress disorder (PTSD), the Board has re-characterized the issue as one of entitlement to service connection for an acquired psychiatric disability, as shown on the title page of this decision.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, it is at least as likely as not that the Veteran has dysthymia that is attributable in part to active military service.

2.  Resolving reasonable doubt in the Veteran's favor, it is at least as likely as not that the Veteran has hypertension that is attributable in part to active military service.

3.  The Veteran's hearing loss did not have its clinical onset in service and is not otherwise related to active duty; hearing loss to a compensable degree was not exhibited within the first post service year.

4.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.

5.  The Veteran does not have arthritis of the left knee confirmed by x-ray evidence.

6.  By an August 1999 decision, the RO denied service connection for a left knee disability, characterized as left knee pre-patella bursitis and chondromalacia.
7.  Evidence received since the August 1999 RO decision is cumulative and redundant of evidence of record at the time of that decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for left knee pre-patella bursitis and chondromalacia; nor does it raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Veteran has an acquired psychiatric disorder that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The Veteran has hypertension that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  Hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

4.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  The Veteran does not have left knee arthritis that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

6.  An August 1999 decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1999).

7.  New and material evidence sufficient to reopen the previously denied claim of service connection for a left knee disability, characterized as pre-patella bursitis and chondromalacia, has not been received. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including hypertension and organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Alternatively, for chronic diseases shown in service, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

A.  Acquired Psychiatric Disorder

In May 2006, the Veteran filed for VA disability compensation, seeking service connection specifically for PTSD, which he alleged was due to certain traumatic experiences he had while serving overseas during the Vietnam War.  During the course of his appeal, the agency of original jurisdiction (AOJ) sought to verify the alleged stressors.  Although a response from the Center for Unit Research of Records (CURR) (now the U.S. Army and Joint Services Records Research Center (JSRRC)) indicates that the Veteran's stressors could not be verified, the CURR suggested that the AOJ seek to obtain certain morning reports from the National Personnel Records Center (NPRC), which request was submitted in September 2009.  However, it does not appear as though a response from the NPRC was ever received, or that a follow-up request was made.  The Board also notes that the Veteran's service personnel records are missing; his DD Form 214 does, however, verify that he had two years and two days of overseas service.

The evidence of record is conflicted as to whether the Veteran in fact carries a diagnosis of PTSD that conforms with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, as required for a finding of service connection for PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2013).  Regardless, however, of whether service connection is warranted specifically for PTSD, the Board finds that the evidence of record does support a finding of service connection for an acquired psychiatric disorder.  See Clemons, supra (requiring consideration of alternative disabilities within scope of claim).  Specifically, multiple VA examiners and clinicians have agreed that the Veteran caries a diagnosis of dysthymic disorder.  Upon examination of the Veteran in October 2010, a VA examiner opined that it was at least as likely as not that the Veteran's mental health diagnosis of dysthymia was caused by or a result of his period of military service.  

In an addendum to that opinion report, prepared the same month, the VA examiner recounted the stressful events experienced by the Veteran during service and stated that there was no evidence that the Veteran had been diagnosed with or treated for a depressive disorder prior to service.  The examiner then noted that the Veteran also experienced non-military stressors that likely contributed to the development of his dysthymia symptoms, but stated that the current accepted theory of the development of mental health symptoms in a given period is called the diatheses-stress model, which the examiner explained states that there is a genetic or hereditary predisposition to the development of a mental health condition, but that it requires environmental stress to precipitate the manifestation of that genetic predisposition.  The examiner went on to again state that it was her opinion that it was at least as likely as not that the stressful events experienced by the Veteran while he was in the military were at least part of the environmental stresses that caused the development or exacerbation of his symptoms of dysthymia.

In the instant case, there is no indication that the October 2010 VA examiner failed to consider any piece of relevant evidence before providing her opinion and subsequent explanation.  The Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Further, because the AOJ did not ensure completion of the development actions suggested by the CURR and because the Veteran's service personnel records are missing, there is no basis in the record for the Board to rely upon to discount the credibility of the Veteran in reporting the stressful events experienced in service.  Thus, in light of the October 2010 VA examiner's opinion, and resolving reasonable any doubt in favor of the Veteran, the Board concludes that service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); see O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (stating that where records are missing, "the [Board's] obligation to . . . consider carefully the benefit-of the-doubt rule is heightened").


B.  Hypertension

Upon review of the evidence, the Board also finds that service connection for hypertension is warranted.  Notably, on examination in July 1983, the Veteran's blood pressure was recorded to be 150/80, 180/80, and 140/90.  In October 2010, the Veteran was examined in connection with his claim for hypertension.  The examiner considered the July 1983 examination report and determined that the findings contained therein implied that the Veteran was borderline hypertensive just two months after leaving service.  The examiner then noted that the Veteran was started on medication to control his blood pressure the following year, which medication was continued even after he quit smoking in 1984.  The examiner thus opined that it is at least as likely as not that the Veteran's hypertension is related to active military service.  

After reviewing all the evidence on file, and when reasonable doubt is resolved in favor of the Veteran, the Board finds that, based on the VA examiner's opinion, a grant of service connection for hypertension is warranted.  Although the AOJ seemingly rejected the positive nexus opinion because it was based on the Veteran's self-reported history, there is no evidence of record to suggest that the Veteran did not begin taking medication to control his hypertension shortly after service.  Furthermore, the examiner did not indicate that the Veteran was diagnosed as having hypertension in service or to a compensable degree within a year of service.  Rather, the examiner relied on the fact that that the Veteran was not noted to hypertension in service, was found to be borderline hypertensive within two months of leaving service, and was later diagnosed as having hypertension, which continued to exist even after he quit smoking, to find it likely that the Veteran's hypertension is related to service.  The Board finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Further, no other medical professional has provided a contrary etiology for the Veteran's hypertension.  As such, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  


C.  Hearing Loss & Tinnitus

The Veteran asserts that he suffers from bilateral hearing loss and tinnitus as a result of his military service.  Specifically, he contends that his hearing loss is the result of acoustic trauma sustained while on active duty and that his tinnitus began while serving in the National Guard. 

At the outset, the Board notes that the evidence demonstrates that the Veteran has a current a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).  Reports of VA audiology examination conducted in March 2007 and October 2010 confirm that the Veteran has a current hearing disability as defined by 38 C.F.R. § 3.385.  The reports also indicate a diagnosis of tinnitus.  Further, as the Veteran's DD Form 214 shows that his military occupation specialties were that of a helicopter repairer and a tank system mechanic, the Board finds that the evidence establishes that he was exposed to noise in service.  Thus, the question as to both claimed disabilities is one of nexus.  See Davidson, supra.

Regarding the etiology of the Veteran's hearing loss and tinnitus, the Board acknowledges that the March 2007 VA examiner felt that results of audiometric testing conducted during the Veteran's period of active military service were inadequate and unreliable and that there is no separation examination report to review.  The Board also acknowledges that a July 1983 VA examination report contains a check mark indicating that hearing loss was noted at that time.  Despite efforts to obtain the report of any audiogram that may have been conducted at that time, no such confirming data was uncovered.  

As to the likelihood that the Veteran's hearing loss and/or tinnitus is related to service, the Veteran was afforded a second VA audiology examination in October 2010 due to certain inadequacies in the March 2007 audiology examination report.  The audiologist reviewed the record and took a detailed history from the Veteran regarding the onset and continuity of his hearing loss and tinnitus, noting the Veteran's in-service and post-service noise exposures.  The audiologist also noted the absence of hearing data at the time of separation from service, but acknowledged the notation of hearing loss on examination in July 1983.  The audiologist further indicated that audiometric testing done in 1981 revealed a mild hearing loss (30 decibels) in the right ear at 4,000 Hertz and a mild hearing loss (35 decibels) in the left ear at 4,000 Hertz.  The audiologist explained, however, that the Veteran's hearing acuity in 1981 did not represent hearing loss for VA disability purposes, nor did it indicate a significant threshold shift when compared to audiometric data from the time of entrance into service.  

The audiologist then noted that a hearing test administered in 1995 while the Veteran was serving in the National Guard also failed to demonstrate hearing loss for VA disability purposes, despite showing a mild hearing loss (35 decibels) in the right ear at 4,000 Hertz and a mild hearing loss (30 decibels) in the left ear at 3,000 Hertz.  Based on these results, the audiologist indicated that one could assume that the Veteran did not have hearing loss for VA disability purposes at the time that he was separated from active service.  

Ultimately, the audiologist opined against an association between the Veteran's hearing loss and/or tinnitus and service, to include the noted acoustic trauma sustained therein.  As support for her negative nexus opinion, the audiologist relied on the fact that 12 years after service, the Veteran was not found to have a disabling hearing loss and that he did not experience any significant thresholds shifts in hearing acuity in service.  Regarding the Veteran's tinnitus, the VA audiologist opined that tinnitus was a symptom associated with the Veteran's hearing loss, as opposed to being directly related to service.

In consideration of the evidence of record, the Board finds that a grant of service connection for bilateral hearing loss and/or tinnitus is not warranted.  Notably, there is no evidence that the Veteran's hearing loss manifested to a compensable degree within a year of separation from service.  Indeed, although a 1983 examination report suggest the presence of hearing loss, the VA audiologist explained why later hearing tests would indicate that any hearing loss noted on examination 1983 would not have been disabling for VA disability purposes.  As to whether service connection may be established on a direct basis, the Board finds particularly probative the VA audiologist's negative nexus opinion.  It is clear that the audiologist considered the Veteran's lay statements and indicated acoustic trauma in service.  The audiologist explained, however, that objective testing years after demonstrated hearing within normal limits for VA disability purposes weighed against a finding that the Veteran's current hearing loss was related to service.  The audiologist also related the Veteran's tinnitus to his hearing loss and not to military noise exposure.

Thus, although the Veteran believes that his hearing loss and tinnitus is due to noise exposure in service, the Board finds more probative the October 2010 VA audiology opinion, as that opinion was rendered by a medical professional.  In this regard, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA audiologist's conclusions to the contrary.  See Jandreau, supra.

In the instant case, the VA audiologist provided a medical explanation for why the Veteran's theory of the case should be rejected.  The Board is persuaded by the audiologist's explanation because of her expertise and because the record is consistent with the explanation.  Notably, the VA audiologist's opinions are not contradicted by any other medical evidence of record.  As to the Veteran's assertion that his tinnitus began while serving in the National Guard, the Board finds that even if that was in fact the case, because the audiologist related the Veteran's tinnitus to his hearing loss, which has not been found to be related to service, no further development is warranted in this regard because the etiology of the Veteran's tinnitus has been established.  

Accordingly, because the preponderance of the evidence is against the Veteran's claims, his claims of service connection for bilateral hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).

D.  Left Knee Arthritis

The Veteran is seeking service connection for arthritis of the left knee.  During his June 2010 hearing, the Veteran asserted his belief that he developed arthritis in his left knee as a result of overcompensating for his disabling right knee, for which service-connected has been established.

Upon review of the evidence of record, the Board finds that the Veteran's claim of service connection for left knee arthritis must be denied as the evidence fails to establish that the Veteran has degenerative changes of the left knee.  In this regard, the Board acknowledges the various notations of arthritis contained in the Veteran's VA treatment records.  Despite these notations, the Board finds more probative the reports of x-rays of the left knee done in March 2007 and October 2010, which reports were interpreted to show a normal left knee with no evidence of arthritis.  Significantly, degenerative arthritis must be established by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (2013) (noting that degenerative arthritis must be established by x-ray findings).

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The evidence reflects that the Veteran does not have a diagnosis of left knee arthritis.  Although the Veteran has complained of left knee pain, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  Further, to the extent that the Veteran believes he suffers from arthritis in his left knee, although the Veteran is competent to describe symptoms of a disability, such as pain, he is not competent to diagnose arthritis, as that is not a disability uniquely characterized by symptomatology that a lay person can distinguish from other disease.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also 38 C.F.R. § 4.71a, DC 5003 (noting that degenerative arthritis must be established by x-ray findings).

In essence, as there is no x-ray evidence of left knee arthritis, the Board concludes that service connection is not warranted, as the probative evidence of record fails to establish the presence of a currently diagnosed disability in this regard.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

II.  Petition to Reopen Previously Denied Claim

A review of the record shows that in August 1999, the RO denied the Veteran's claim of service connection for a left knee disability.  In that decision, the RO determined that although the record showed that the Veteran had fractured his left distal fibula at ankle level in service and the report of an August 1999 magnetic resonance imaging (MRI) scan was interpreted to reveal pre-patella bursitis and chondromalacia of the left knee, there was no evidence demonstrating that those conditions were related to the Veteran's service-connected fibula fracture.  The Veteran did not appeal that decision and it therefore became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (1999).

As a result of the finality of the prior decision, the Veteran's claim of service connection for a right shoulder disability may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2013).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade, supra.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 124 (Lance, J. concurring).

In comparing the evidence of record before the RO at the time of the August 1999 decision with the evidence associated with the record since that decision was rendered, the Board finds that new and material evidence sufficient to reopen the previously denied claim of service connection left knee pre-patella bursitis and chondromalacia has not been received.  As noted above, the Veteran's claim was previously denied because the evidence failed to demonstrate a nexus between the left knee conditions noted on the August 1999 MRI report and the Veteran's service-connected disability.  The evidence added to the record since the August 1999 RO decision, to include numerous VA treatment record and examination reports and the Veteran's lay statements, similarly fails to suggest that the Veteran has left knee pre-patella bursitis and chondromalacia, or any other left knee disability, that is related to his service-connected left fibular fracture.  The evidence also fails to suggest that the Veteran has left knee pre-patella bursitis and chondromalacia or any other left knee disability that is directly related to service or to any other service-connected disability.  Indeed, the matter was previously remanded for consideration of whether the Veteran had a left-knee disability caused or aggravated by his now service-connected right knee disability.  On examination, a left knee disability was not identified.  A left knee disability was also not identified on examination in March 2007.  Further, although the Veteran's VA treatment records, to include those contained in his Virtual VA file, are replete with references to left knee pain, a specific disability, to include bursitis and/or chondromalacia, has not been identified, which would suggest that any previously existent disability of the left knee was treated and resolved.  Notably, x-rays of the left knee taken in October 2010 revealed a normal patella and patellofemoral joint

In sum, the evidence associated with the claims folder since the August 1999 decision does not relate to an unestablished fact necessary to substantiate the previously denied claim of service connection for has left knee pre-patella bursitis and chondromalacia.  This is so because none of the evidence associated with the record since that time suggests that the Veteran has a left knee disability that may be associated with service or with a service-connected disability.  Accordingly, the Board finds that new and material evidence has not been submitted.  Thus, the petition to reopen the claim of service connection for left knee pre-patella bursitis and chondromalacia must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
III.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in May and July 2006 .  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Kent and Dingess, both supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records, private treatment records, VA treatment records, VA examination reports, and statements from the Veteran.  As noted above, in compliance with the Board's prior remand, specific attempts were made to obtain the results of any audiometric testing conducted in connection with the 1983 examination and the contacted facility certified that no such record is in existence.  Accordingly, the Board finds that all remand actions have been complied with and that no further assistance is necessary in this case.

The Board also finds that the medical evidence developed in connection with the Veteran's claims is adequate to rely upon in this case.  The Veteran was afforded VA examinations in connection with his claims of service connection for hearing loss, tinnitus, and left knee arthritis.  The Board also directed the AOJ to consider alternative theories of service connection for the Veteran's previously denied left knee claim and requested that a VA examiner identify any left knee disability.  Upon review of the opinions of record, the Board is satisfied that they answer the questions posed, are adequately supported by the evidence of record and the reasons stated therein, and can be relied upon by the Board in the instant case.  Thus, the Board find that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).



ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted, subject to the governing regulations pertaining to the payment of monetary benefits.

Entitlement to service connection for hypertension is granted, subject to the governing regulations pertaining to the payment of monetary benefits.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for left knee arthritis is denied.

As new and material evidence to reopen a claim of service connection for left knee pre-patella bursitis and chondromalacia has not been received, the claim to reopen is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


